Citation Nr: 1131779	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  05-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from July 1970 to July 1972. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board video conference hearing was held in November 2005.  The Veteran submitted a motion to advance the case on the docket in July 2006, which was subsequently denied in August 2006.  The Board previously remanded this case in January 2007.  The Veteran submitted another motion to advance this case on the docket in April 2008, which was denied in May 2008.  The Board again remanded this case for further development in August 2009.  

Although the Veteran raised a claim of entitlement for service connection for PTSD specifically, there is medical evidence that he also has other acquired psychiatric disabilities associated with the same symptoms.  The U. S. Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  The Board therefore has recharacterized the issue as set forth on the front page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for an acquired psychiatric disability, including PTSD.  As discussed in the Board's August 2009 remand, the Veteran submitted a stressor statement in April 2008 indicating that he was an Airplane Director on the USS Constellation and during the course of his duties, he witnessed a fellow service member get sucked up in a fighter plane engine.  Service personnel records showed that the Veteran was stationed on the USS Constellation from March 1971 to July 1972 and was an Airplane Director for at least part of that time.  In the remand, the RO was directed to take appropriate action to include requesting copies of the ship logs and contacting U.S. Army and Joint Services Records Research Center (JSRRC) to request verification of the claimed stressor and to take any further appropriate steps deemed necessary to verify this stressor.  While the RO contacted the National Archives and Records Administration, the Naval History and Heritage Command, and JSRRC, the dates provided by the RO were from approximately November 1970 to January 1971, which was prior to when the Veteran would have been stationed on the ship according to his service personnel records.  Accordingly, given that the dates searched were incorrect, this case must be returned in order to comply with the Board's prior remand.  See Stegall v. West, 11 Vet.App. 268 (1998).

Further, a February 1971 service treatment record showed that the Veteran was directed to report to sick call for a prescription for his nervous condition.  However, it does not appear that the Veteran's service mental health records have been requested.  Thus, in order to fully meet the duty to assist, the RO must request these records from the National Personnel Records Center (NPRC).  

Lastly, in light of the inservice incident and given that recent case law has determined that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board finds that the Veteran should be afforded a VA examination pursuant to McLendon v. Nicholson, 20 Vet.App. 79 (2006).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate action to including requesting copies of the ship logs and contacting U.S. Army and Joint Services Records Research Center (JSRRC) to request verification of the claimed stressor that a fellow service member was sucked up in a fighter plane and died while the Veteran was stationed on the USS Constellation.  The RO's request should clearly indicate that the Veteran service on the ship was from March 1971 to July 1972 and should request a search to include any casualty/incident reports of the claimed incident.  Further, the RO should take any necessary follow-up action based on the response from JSRRC.  

2.  The RO should take appropriate action to request the Veteran's mental health service treatment records from the NPRC.

3.  After completion of the above, the Veteran should be afforded an appropriate VA psychiatric examination.  The claims file must be made available to the examiner for review.  If a claimed stressor has been corroborated, the examiner should be furnished the details. 

After reviewing the claims file and examining the Veteran, the examiner should clearly report all acquired psychiatric disabilities.  

As to each current acquired psychiatric disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such current acquired psychiatric disabilities are causally related to service. 

If PTSD is diagnosed, then the examiner should offer an opinion as to whether it is related to a corroborated stressor (if any).  

A detailed rational for all opinions expressed should be provided. 

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


